Order unanimously affirmed without costs. Memorandum: Although Family Court erred in terminating respondent’s parental rights in February 1994 without conducting a dispositional hearing (see, Family Ct Act § 625 [a]; Matter of Loretta OO., 114 AD2d 648, 649-650), respondent was not prejudiced thereby because the court, upon realizing its error, conducted a dispositional hearing in January 1995. In the absence of prejudice to respondent, it cannot be said that the failure of assigned counsel to appeal from the initial order deprived respondent of her right to effective assistance of counsel (see generally, Matter of Dingman v Purdy, 221 AD2d 817, 818). We further conclude that petitioner established by clear and convincing evidence at the fact-finding hearing that respondent had permanently neglected her children (see, Family Ct Act § 611; Social Services Law § 384-b [7]) and that, based upon the evidence presented at the dispositional hearing, termination of respondent’s parental rights was in the best interests of the children (see, Family Ct Act § 623). *923(Appeal from Order of Erie County Family Court, Mix, J.— Terminate Parental Rights.) Present—Pine, J. P., Lawton, Do-err, Boehm and Fallon, JJ.